Title: From Alexander Hamilton to Thomas Parker, 9 July 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York July 9. 1799
          
          Your letter several letters of the 21st 28th & 30th of June have been ackknowled received.
          The Commanders of Circles between you and the Quarters of the Inspector General are Lt. Col. Hall (Havre De Grasse Maryland) Lt Col. Moore (Bristol Pensylvania) and Lt Col Ogden (Elizabeth Town New Jersey)
          For such of the hats as have been sent on without them, you may have eagles made. It is probable that Pewter will answer at least as well as Tin; if so they are to be preferred as being so much cheaper.
          I consider the case of your Regimental Pay Master, while employed in conveying money to the several rendezvouses, as within the purview of the “regulations respecting extra allowances to Officers” which have been announced in General Orders and of which I presume you have received a Copy. According to those, he will be intitled, while on the road and at places where there are no military posts, to a dollar and a half per day; computing by distance (viz) forty Miles to a day where the whole distance does not exceed 200 miles Thirty to a day for all above 200 &  not exceeding 350 Twenty five to a day for all above 350 and not exceeding 600—Twenty to a day for all above 600—I state these particulars lest the order should have miscarried.
          To enable the Pay Master to receive the allowance let a charge for it be added at the foot of the Regimental Pay Roll supported by a special Certificate from you of the employment, distances, &c.
          This extra allowance is not intended to cover the full expences of an officer, whose pay and rations going or established compensations are considered as part compensation a standing indemnification, rendering which renders it only equitable that he should receive a sort of equivalent for the difference of expence by reason of his having been detached. It is a composition, having relation to various ideas considerations.
          I know of nothing better to be done than to repeat the same mode of distributing the money bounty money, which you employed in the first instance, when you shall receive a further supply; which has been —— it is expected will shortly be the case.
          My letter of the 22 of June informs you how the cockades & loops are to be paid for. The eagles will be paid for in the same way.
          I had taken it for granted, that a supply of Cloathing for one half your Regiment must would certainly have reached you before the date of your letter of the 30 of June. My chagrin at hearing learning the contrary is  extreme. I have written to the Secy of War on the subject in the most urgent terms.
          The Assistant Adjutant General has been directed to send you the forms you desire. They will be the same forms as those which were used during the late War.
          The regular Payment of the troops will be strongly pressed & will I trust be observed. But order requires that advances should be regulated by Muster & Pay Rolls previously transmitted.
          The Secy of War has notified to me the following appointments for your Regiment—of
          
            
              
              William K Blue 
              Capt
              Vice Turner declined
            
            
             
              Williams Saunders
              first Lt. 
              Vice Carrington do
            
            
             
              John Crump—
               do.
              Vice Morgan Pay M—
            
            
             
              Bartlett Anderson 
              2 Lt. 
              Vice Heiskell Adjut
            
            
             
              William W Cook 
               do.
              Vice Deane Declined
            
            
             
              Philip Roots 
               do.
              Vice Starke Qr. Mastr
            
            
             
              Francis H Peyton 
              Surgeon
              
            
            
             
              Thaddeus Capron & James W Wallace Mates—
            
          
          With great consideratn I am Sr Yr Obed Servant
          Col Parker
        